EXHIBIT 10.3 Alvarado Square Albuquerque, NM87158-2850 P 505.241.2700 PNMResources.com PNM RESOURCES Acknowledgment Form [Date] [Director Name and Address] Dear [Director]: Pursuant to the terms and conditions of the company’s PEP-PLAN (the ‘Plan’), you have been granted a Restricted Stock Award for shares of stock as outlined below. Employee ID: Granted To: Grant ID: Grant Date: Granted: Grant Price: Vesting Schedule: 33+% per year for 3 years on [one year anniversary of grant date] on [two year anniversary of grant date] on [three year anniversary of grant date] By my signature below, I hereby acknowledge receipt of this Grant on the date shown above, which has been issued to me under the terms and conditions of the Plan.I further acknowledge receipt of the copy of the Plan and agree to conform to all of the terms and conditions of the Grant and the Plan. Signature: Date: [Director] NOTE:If there are any discrepancies in the name or address show above, please make the appropriate corrections on this form. Please return this form to Corporate Governance at MS 2850 by . Alvarado Square Albuquerque, NM87158-2850 P 505.241.2700 PNMResources.com PNM RESOURCES Acknowledgment Form [Date] [Director Name and Address] Dear [Director]: Pursuant to the terms and conditions of the company’s PEP-PLAN (the ‘Plan’), you have been granted a Non-Qualified Stock Option to purchase shares of stock as outlined below. Employee ID: Granted To: Grant ID: Grant Date: Granted: Grant Price: $ Total Cost to Exercise:$ Expiration Date: Vesting Schedule: 33+% per year for 3 years on [one year anniversary of grant date] on [two year anniversary of grant date] on [three year anniversary of grant date] By my signature below, I hereby acknowledge receipt of this Grant on the date shown above, which has been issued to me under the terms and conditions of the Plan.I further acknowledge receipt of the copy of the Plan and agree to conform to all of the terms and conditions of the Grant and the Plan. Signature: Date: [Director] NOTE:If there are any discrepancies in the name or address show above, please make the appropriate corrections on this form. Please return this form to Corporate Governance at MS 2850 by .
